Mr. Presiding- Justice Dibell delivered the opinion of the court. We are of opinion the verdict is not supported by the evidence. First. The metal top of the tank sank about two feet below its outer edges by its own weight, thus making a large basin on top. Three weeks before the tank fell the mechanical superintendent of the gas company told appellee he ought to put a prop uuder the center of the holder to raise and sustain the top so it would not hold water, for if it should rain the water which would be detained in the top as it then was, would cast such extra weight on the screws and timbers that they would be liable not to support the holder with such added weight. Appellee promised to put a prop underneath, but did not do so. His excuse was the work could not be completed with such a prop in position. The proofs showed that nearly all the work could have been done with such a prop underneath. It was the weight of the water which collected in the basin on the top of the holder during th'e storm which caused it to fall. Second. Appellee did not use enough timbers underneath for support. The timbers he did use had holes in them. He used a long timber with no supports except at the ends. It became badly sprung by the weight resting upon it, and appellee was told of it and his attention called to the necessity of more supports under this timber. He did not supply the defects. The long timber broke, and the other timbers broke where the holes were, and the tank fell. Appellee used much less supporting timber than he proposed to use when he took the contract. Third. Eight hooks and chains were furnished him to use upon the outside to assist in holding the tank in place. He only used six. They gave way and broke with the weight of the water. He should have used them all, and their added strength might have prevented the accident. Fourth. We are of opinion the evidence clearly shows the tank fell because appellee did not properly support it, and did not so support the metal top as to leave no basin in which water could collect1 during a rain. Although the contract did not in express terms say appellee was to keep the tank supported, while the repairs were being made* it is plain all parties so understood, and interpreted it. Appellant had a right to recoup against the contract price the money it necessarily expended in repairing the injury. Appellee claimed that after the tank fell he made a new contract with the gas company by which he was to make certain repairs and was then to be paid the full contract price, and that he made the repairs as agreed. His own testimony as to the making of such new contract is very weak, and the clear preponderance of the evidence is against it. The judgment of the court below will be reversed and the cause remanded for a new trial.